Citation Nr: 1705933	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  10-37 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In addition to the claim for service connection for bilateral hearing loss, the September 2009 rating decision also denied service connection for bilateral carpal tunnel syndrome, tinnitus, diabetes mellitus, coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, and retinopathy.  In a November 2009 statement, the Veteran's representative disagreed with the determinations made in the September 2009 rating decision.  A statement of the case was issued in August 2010; however, the Veteran's August 2010 substantive appeal (VA Form 9) indicated that he was limiting his appeal only to the claim for service connection for hearing loss.  As such, the other issues noted above are not currently before the Board for consideration.  

The Board further notes that the Veteran was awarded service connection for tinnitus in an August 2010 rating decision.
On his August 2010 substantive appeal, the Veteran also indicated that he wanted a hearing before the Board to be heard in Washington, D. C., and such a hearing was scheduled for February 2017.  However, in a written statement signed by his representative dated in February 2017 (but prior to the scheduled hearing date), the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral sensorineural hearing loss for VA purposes. 

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service. 

3.  The evidence is at least in equipoise as to whether the Veteran's symptoms of bilateral hearing loss have been continuous since service separation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (b), 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Service Connection Laws and Regulations
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a sensorineural hearing loss (organic disease of the nervous system), is a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss

The Veteran maintains that he has hearing loss as a result of in-service noise exposure.  
A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).
After a review of the medical evidence of record, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes.  In this regard, the Veteran's speech recognition scores during a July 2010 VA audiological examination were 60 percent in the right ear and 56 percent in the left ear.  See 38 C.F.R. § 3.385.
Further, the Board finds that the Veteran was exposed to acoustic trauma in service.  
The Veteran has indicated that he served as a Seaman and was assigned to the deck department and was exposed to extraordinary noise levels as a result of various equipment including deck crawlers, sanders, and air-driven jackhammers.  He also maintains that he was exposed to loud noises while serving in the mess hall.  He has also reported exposure to loud noises in connection with serving in the mess hall.     
See July 2010 VA examination report (in Virtual VA document date 2/21/12); see also February 2014 Appellant's Brief.  
The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154 (a) (West 2014).  Moreover, the Veteran has already been awarded service connection for tinnitus, based in part on in-service noise exposure.  As such, the Board finds the Veteran was exposed to acoustic trauma while in service.
The Veteran was afforded a VA examination in July 2010 (in Virtual VA) to assist in determining the nature and etiology of his hearing loss disorder.  During the evaluation, the Veteran reported that he served as a deckhand and was exposed to air-driven jackhammers.  He also worked in the mess hall.  The Veteran further indicated that he first noticed tinnitus after other servicemen banged pots and spoons together behind his head while he was on mess duty.  The Veteran denied any occupational or recreational post-service noise exposure.  The examiner diagnosed the Veteran with bilateral hearing loss, but opined that it was not related to service.  In support of this opinion, the examiner stated that the enlistment and separation examination reports revealed normal hearing bilaterally (15/15 whisper test).  Further, due to the nature of his job in service, as well as the normal enlistment and service separation examinations, it was less likely than not that the Veteran's current hearing loss was due to in-service noise exposure.  That notwithstanding, the examiner opined that the Veteran's tinnitus began in service and was therefore relate to military noise exposure.
The Board finds that the July 2010 VA medical opinion lacks probative value for several reasons.  First, the VA examiner's opinion appears to be based, in large part, on the lack of contemporaneous medical records documenting diagnoses of hearing loss in service without consideration of the Veteran's lay statements regarding experiencing hearing loss.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  This is especially problematic given that the examiner provided a positive medical nexus opinion regarding tinnitus based on the same in-service noise exposure.  Moreover, service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. §  3.385  after service.  See Hensley at 159; see also 38 C.F.R. § 3.303 (d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).

Further, the examiner appeared to have relied heavily on the service entrance and service separation examination reports, which showed "normal" hearing bilaterally pursuant to a whisper test (15/15).  Although the whisper voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. §  3.385 , and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  For these reasons, the Board finds that the July 2010 VA medical opinion lacks probative value. 

Despite the inadequacy of the July 2010 VA medical opinion however, a remand for a new medical opinion is not necessary, as the Board finds that the current evidence of record is at least in equipoise as to whether symptoms of bilateral hearing loss began in service and have continued since service separation.  
Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303 (d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. §  3.385  after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since separation.
Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to hearing loss.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran has credibly reported that he was exposed to loud noises during service as a result of his duties as a deckhand and in the mess hall.  The Veteran has already been awarded service connection for tinnitus based, at least in part, on his reported in-service noise exposure.  Further, despite the lack of treatment for hearing loss for many years following service separation, in a statement dated in July 2009, the Veteran indicated that he had seen an audiologist in the 1970s; however, he was unable to pay the $6,000 for hearing aids at that time.  The Board finds that this statement provides at least some explanation for the lack of medical records at an earlier time.  
The Veteran also indicated that he could not remember the doctor's name, but stated that his spouse and friends could attest to his hearing loss over the years.  In this regard, the evidence includes various lay statements from the Veteran's spouse, children, and friends.  See statements dated in July and August 2009.  These statements indicate that the Veteran experienced a long history of hearing loss and difficulty understanding conversations, both in person and over the telephone.  The Board finds that the Veteran's close friends and family are competent to report their observations of the Veteran's difficulty hearing, which are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible.  The Veteran's contentions, and the observations from friends and family, have been consistent throughout the appeal period.
Thus, upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's statements made during the claim regarding noise exposure during service and continuous symptoms of hearing loss since service are internally consistent and therefore probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. §  3.303 (b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. The grant of presumptive service connection renders moot all of theories of entitlement.
ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


